In a proceeding pursuant to CPLR article 70 for a writ of habeas corpus, the petitioner appeals from a judgment of the Supreme Court, Dutchess County (Sammarco, J.), dated October 7, 2011, which, without a hearing, denied the petition and dismissed the proceeding.
Ordered that the judgment is affirmed, without costs or disbursements.
The issue that the petitioner raises in this proceeding for a writ of habeas corpus was raised by the petitioner, and reviewed by the Supreme Court, Kings County (Chun, J.), in a prior motion to vacate his judgment of conviction pursuant to CPL article 440. Accordingly, the Supreme Court properly denied the petition and dismissed the proceeding as procedurally barred (see People ex rel. Burgess v Ercole, 70 AD3d 735 [2010]; People ex rel. Abdul-Aziz v Marshall, 68 AD3d 902 [2009]; People ex rel. *763Almeyda v Schultz, 18 AD3d 582 [2005]). Mastro, J.P., Lott, Austin and Hinds-Radix, JJ., concur.